IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





AP-75,733


EX PARTE JOE ISAAC JOHNSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 18,819-A IN THE 258TH DISTRICT COURT

FROM POLK COUNTY



 Per curiam.
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of organized criminal
activity and two counts of theft.  Applicant was sentenced to thirty-five years' imprisonment after he
was found to be a habitual offender.
	Applicant contends that counsel rendered ineffective assistance because he failed to file a
notice of appeal.  Counsel submitted an affidavit, and the trial court has determined that trial counsel
failed to file a notice of appeal after being informed that Applicant wanted to appeal.  We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment
of conviction in Cause No. 18,819 from the 258th Judicial District Court of Polk County.  Applicant
is ordered returned to that time at which may give a written notice of appeal so that may then, with
the aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated as if the sentence
had been imposed on the date on which the mandate of this Court issues.  We hold that, should
Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice of
appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered:  August 22, 2007
Do Not Publish